F. X. O’Brien, J.
(dissenting.) I respectfully disagree with the conclusion reached by the majority on the first issue.
An authorized police bulletin advising that a felony has been committed, when coupled with other facts and circumstances, provides probable cause for an arrest without a warrant. People v *551Coward, 111 Mich App 55, 61; 315 NW2d 144 (1981). Unlike the cases from which this principle is drawn, the instant case presents neither a felony in progress or recently completed nor detailed physical descriptions to which the van occupants bore close resemblance. The armed robbery had occurred twelve days prior. The radio bulletin contained no description of the perpetrators or details of the felony. It did not indicate that a shotgun had been used. The record simply lacks the facts and circumstances which would justify a fair-minded person in believing that the defendant committed the robbery.
Additionally, defendant was not arrested for the robbery but for possession a firearm of unlawful length. The police knew at the time that the charge was unfounded, having measured the weapon and determined it to be of legal length. An arrest for doing what the law permits is not a legal arrest and cannot be justified by dismissal of the charge following ten days detention.
The trial court’s ruling at the suppression hearing that the defendant’s arrest was legal was clearly erroneous.